 

Exhibit 10.24

 

LAYNE CHRISTENSEN COMPANY
2006 EQUITY INCENTIVE PLAN

Performance Shares Agreement

 

Date of Grant:_____________, 2017

 

Number of Performance Shares Granted:_______________

 

This Award Agreement dated ___________, 2017, is made by and between Layne
Christensen Company, a Delaware corporation (the "Company"), and
___________________ ("Participant").

 

RECITALS:

A.Effective June 8, 2006, the Company's stockholders approved the Layne
Christensen Company 2006 Equity Incentive Plan (the "Plan") pursuant to which
the Company may, from time to time, grant Performance Shares to eligible Service
Providers of the Company.

B.The Plan has been amended and restated several times and was most recently
restated effective June 6, 2014.

C.Participant is a Service Provider of the Company or one of its Affiliates and
the Company desires to encourage him/her to own Shares and to give him/her added
incentive to advance the interests of the Company, and desires to grant
Participant Performance Shares under the terms and conditions established by the
Committee.

D.Any Performance Shares granted under this Award Agreement which become
eligible to be settled may be settled in cash instead of through the issuance of
Shares if, as determined by the Committee, there are not enough Shares available
under the Plan's Maximum Share Limit for the Award to be settled in Shares.  

AGREEMENT:

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
agree as follows:

1.Incorporation of Plan.  All provisions of this Award Agreement and the rights
of Participant hereunder are subject in all respects to the provisions of the
Plan and the powers of the Committee therein provided.  Capitalized terms used
in this Award Agreement but not defined shall have the meaning set forth in the
Plan.

2.Grant of Performance Shares.  Subject to the conditions and restrictions set
forth in this Award Agreement and in the Plan, the Company hereby grants to
Participant and credits to a separate account maintained on the books of the
Company ("Account") that number of Performance Shares identified above opposite
the heading "Number of Performance Shares Granted" (the "Performance
Shares").  Each Performance Share shall represent Participant's conditional
right to receive one Share (or, as described below, an amount of cash equal to
the Fair Market Value of one Share) on the Performance Shares' "Settlement Date"
if the applicable performance and time-vesting requirements set forth in this
Award Agreement are satisfied.   Participant's interest in the

DB02/0044919.0016/9902181.2 PA02

--------------------------------------------------------------------------------

 

Account shall make him/her only a general, unsecured creditor of the
Company.  Neither the Performance Shares nor Participant's rights thereto may be
sold, transferred, gifted, bequeathed, pledged, assigned, or otherwise alienated
or hypothecated, voluntarily or involuntarily.  The rights of Participant with
respect to each Performance Share shall remain forfeitable at all times prior to
the Settlement Date of such Performance Share.

3.Settlement of Performance Shares.  

(i)

General.  Except as provided below, the Performance Shares shall be settled by
delivering to Participant or his/her beneficiary, as applicable, a number of
Shares equal to the Performance Shares then held by Participant which are vested
in accordance with this Section 3.

(ii)

Cash-Settled Performance Shares.  If, as determined by the Committee, there are
not enough Shares available under the Plan's Maximum Share Limit for the Award
to be settled in Shares, the Performance Shares may be settled through the
payment of cash in which case each Performance Share represents Participant's
conditional right to receive a cash payment on the Performance Share's
Settlement Date if the applicable vesting requirements or other conditions set
forth in this Award Agreement are satisfied.  The amount of any cash payment
will be equal to the product of (a) the total number of Performance Shares
vesting on the Settlement Date and being settled for cash and (b) the Fair
Market Value of a Share on the Settlement Date.  

(iii)

Applicable Vesting Terms.  Except as specifically provided elsewhere under the
Plan, the Performance Shares subject to this Award Agreement shall become vested
and be settled on (or within the 60-day period following) _______________, 20201
(the "Settlement Date"), but only if, as of the Settlement Date (i) except in
the case of the Participant's "Retirement" (as defined below), death, Disability
or termination of employment following a Change in Control, Participant has, at
all times from the Date of Grant, been a Service Provider to the Company, or one
of its Affiliates, and (ii) the Performance Shares have not otherwise been
cancelled.  If, as of the Settlement Date, the conditions set forth herein have
been satisfied, the Performance Shares shall be eligible to vest and be settled
on the Settlement Date as provided below.

Performance Shares' Vesting Conditions ("Stock Price Goals")

 

•

33% of the Performance Shares shall vest on the Settlement Date if, during the
three-year period commencing on the Date of Grant and ending on the Settlement
Date, the trailing average closing price of the Company's common stock during
any thirty (30) consecutive trading day period has been $__________ or greater;

 

•

67% of the Performance Shares shall vest on the Settlement Date if, during the
three-year period commencing on the Date of Grant and ending on the Settlement
Date, the trailing average closing price of the Company's common stock during
any thirty (30) consecutive trading day period has been $________ or greater;
and

 

•

100% of the Performance Shares shall vest on the Settlement Date if, during the
three-year period commencing on the Date of Grant and ending on the Settlement
Date, the trailing average closing price of the Company's common stock during
any thirty (30) consecutive trading day period has been $______ or greater.

 

11 

Third anniversary of Grant Date.

2

 

DB02/0044919.0016/9902181.2 PA02

--------------------------------------------------------------------------------

 

Except as provided below in Sections 4, 5 and 6, all Performance Shares are
subject to cliff-vesting only and will vest, if at all and only in the
above-described vesting percentages, on the Settlement Date. If, during the
three-year period commencing on the Date of Grant and ending on the Settlement
Date, the trailing average closing price of the Company's common stock during
any thirty (30) consecutive trading day period has never exceeded $_______, then
all Performance Shares shall be forfeited on the Settlement Date.   

4.Pro-Rata Vesting Upon Retirement or Termination by Company without Cause.  If,
prior to the Settlement Date, Participant's position as a Service Provider to
the Company or any of its Affiliates is terminated on account of the
Participant's Retirement or on account of the Participant's employment with the
Company being terminated without Cause, then none of the Performance Shares
shall be forfeited upon such Retirement or termination without Cause, and,
provided that one or more of the above Stock Price Goals is satisfied, on the
Settlement Date, a number of Performance Shares equal to the Vesting Fraction
(as defined below) multiplied by the number of Performance Shares that
ultimately would have been settled on the Settlement Date if Participant had
remained employed through the Settlement Date (rounded up to the nearest whole
share) shall be settled and the remaining Performance Shares will be
forfeited.  The "Vesting Fraction" shall be a fraction, the numerator of which
shall be the number of days from the Date of Grant to the date of the
Participant's Retirement or termination without Cause and the denominator of
which shall be 1,095.  For purposes of this Agreement, "Retirement" means the
Participant's termination from all employment after attaining the age of 60 and
after having been employed by the Company or one of its Affiliates for five
years or more.

5.Accelerated Settlement Upon Death or Disability.  If, prior to the Settlement
Date, Participant's position as a Service Provider to the Company or any of its
Affiliates is terminated on account of the Participant's death or Disability,
then within 60 days of the Participant's death or Disability, a number of
Performance Shares equal to the Vesting Fraction (as defined below) multiplied
by 67% (Target) (rounded up to the nearest whole share) shall be settled and the
remaining Performance Shares will be forfeited.  The "Vesting Fraction" shall be
a fraction, the numerator of which shall be the number of days from the Date of
Grant to the date of the Participant's death or Disability and the denominator
of which shall be 1,095.  

6. Settlement Upon Termination by Company following a Change in Control.  If,
prior to the Settlement Date, Participant's position as a Service Provider to
the Company or any of its Affiliates is terminated by the Company without Cause
within the two year period following a Change in Control, then none of the
Performance Shares shall be forfeited upon such termination and all of the
Performance Shares that ultimately would have been settled on the Settlement
Date if Participant had remained employed through the Settlement Date (rounded
up to the nearest whole share) shall be settled (without any Vesting Fraction
applied based on service during the performance period) and the remaining
Performance Shares will be forfeited.  

7.Timing of Payment or Delivery of Shares.  Any payment of cash or delivery of
Shares following the Settlement Date shall be made by the Company to Participant
within the 60-day period following the Settlement Date.

8.Cancellation of Performance Shares.  Unless otherwise provided in Section 4,
5, or 6 above or in the Plan, if, prior to the Settlement Date, Participant's
position as a Service Provider to the Company or any of its Affiliates is
terminated for any other reason, including termination for Cause, Participant
shall thereupon immediately forfeit any and all unsettled Performance Shares and
Participant shall have no further rights under this Award Agreement.  For
purposes of this Award

3

 

DB02/0044919.0016/9902181.2 PA02

--------------------------------------------------------------------------------

 

Agreement, the transfer of employment between the Company and any of its
Affiliates (or between Affiliates) shall not constitute a termination of
Participant's position as a Service Provider.    

9.Dividends and Voting.  Before any Performance Shares' Settlement Date,
Participant shall be entitled to receive dividend equivalent payments for any
dividends paid by the Company on Shares, whether payable in stock, in cash or in
kind, or other distributions, declared as of a record date that occurs on or
after the Date of Grant hereunder and prior to any cancellation of such
Performance Shares, provided, however, that any such dividend equivalent
payments shall be held in escrow by the Company and, be subject to the same
rights, restrictions on transfer and vesting conditions applicable to the
underlying Performance Shares.  Participant shall only be entitled to receive a
payment of any accrued dividend equivalent payments on those Performance Shares
that ultimately vest and are settled.  Any other dividend equivalent payments
accrued will be forfeited.  Participant will have no voting rights with respect
to any of the Performance Shares.  Any payment relating to accrued dividend
equivalent payments will be paid at the same time as the Shares are delivered
pursuant to the settlement of the underlying Performance Shares.

10.Withholding with Stock.  Unless specifically denied by the Committee,
Participant may elect to have applicable tax withholding liabilities, or any
part thereof, satisfied by electing that the Company withhold from the
settlement of Shares otherwise eligible to be issued pursuant to this Award
Agreement, Shares having a value equal to applicable withholding liabilities, or
portion thereof. The value of Shares to be withheld by the Company shall be
based on the Fair Market Value of the Stock on the date that the amount of tax
to be withheld is to be determined (the "Tax Date"), as determined by the
Committee. Any such elections by Participant to have Shares withheld for this
purpose will be subject to the following restrictions:

(a)All elections must be made prior to the Tax Date;

(b)All elections shall be irrevocable; and

(c)If Participant is an officer or director of the Company within the meaning of
Section 16 of the 1934 Act ("Section 16"), Participant must satisfy the
requirements of such Section 16 and any applicable rules thereunder with respect
to the use of Stock to satisfy such tax withholding obligation.

11.Titles.  Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Award Agreement.

12.Amendment.  Subject to Section 14, this Award Agreement may be amended only
by a writing executed by the parties hereto which specifically states that it is
amending this Award Agreement.

13.Governing Law.  The laws of the State of Delaware will govern the
interpretation, validity and performance of this Award Agreement regardless of
the law that might be applied under principles of conflicts of laws.

14.Section 409A Compliance.   It is the intent of the Company that all payments
made under this Award Agreement will either be exempt from Section 409A of the
Code and the Treasury regulations and guidance issued thereunder ("Section
409A") pursuant to the "short-term deferral" exemption or compliant with Section
409A.   Notwithstanding any provision of the Plan or this Award Agreement to the
contrary, (i) this Award Agreement shall not be amended in any manner that would
cause any amounts payable hereunder that are not subject to Section 409A to
become subject thereto (unless they also are in compliance therewith), and the
provisions of any purported amendment that may reasonably be expected to result
in such non-compliance shall be of no force or effect with respect to this Award
Agreement and (ii) the Company, to the extent it deems necessary

4

 

DB02/0044919.0016/9902181.2 PA02

--------------------------------------------------------------------------------

 

or advisable in its sole discretion, reserves the right, but shall not be
required, to unilaterally amend or modify this Award Agreement to reflect the
intention that all payments pursuant hereto qualify for exemption from or
complies with Section 409A in a manner that as closely as practicable achieves
the original intent of this Award Agreement and with the least reduction, if
any, in overall benefit to a Participant to comply with Section 409A on a timely
basis, which may be made on a retroactive basis, in accordance with regulations
and other guidance issued under Section 409A.  Neither the Company nor the Board
makes any representation that this Award Agreement shall be exempt from or
comply with Section 409A and makes no undertaking to preclude Section 409A from
applying to this Award Agreement.

 

15.Binding Effect.  Except as expressly stated herein to the contrary, this
Award Agreement will be binding upon and inure to the benefit of the respective
heirs, legal representatives, successors and assigns of the parties hereto.

This Award Agreement has been executed and delivered by the parties hereto.

The Company:Participant:

 

Layne Christensen Company

 

 

By:

     Michael J. Caliel, President and CEO_______________________

Address of Participant:

 

5

 

DB02/0044919.0016/9902181.2 PA02